AFFIRMEI) as Modified; Opinion Filed March 26, 2013.




                                       In The
                               QInitrt øf ppIatEi
                        fift1 L1iitrirt uf !Jrxas at 1a11wi
                                     No. 05-1 1-00867-CR

                        PATRICK RASHAI) MANNING, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F08-63011-l

                            MEMORANDUM OPINION
                          Before Justices Moseley, Francis, and Lang
                                 Opinion by Justice Moseley

       A jury convicted Patrick Rashad Manning of endangering a child and assessed

punishment at two years’ confinement.     In a single issue on appeal, Manning contends the

evidence is legally insufficient to prove the child was in imminent danger. The background of

the case and the evidence adduced at trial are well known to the parties; thus, we do not recite

them here in detail. Because all dispositive issues are settled in law, we issue this memorandum

opinion. TEx. R. App. P. 47.2(a), 47.4. We modify the trial court’s judgment to correct the

spelling of Manning’s first name and affirm the judgment as modified.

       We review the evidence under the legal sufficiency standard of review. See Jackson v.

Viiginia, 443 U.S. 307, 319 (1979); Adarnes v. State, 353 S.W.3d 854, 860 (Tex. Crim. App.
2011), ccii. denied, 132 S. Ct, 1763 (2012). In a legal sufficiency review, “we view all of the

evidence in the liht most hivorable to the verdict to determine whether any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt,’ Adames, 353

S.W.3d at $60. This standard “recognizes the trier of fact’s role as the sole judge of the weight

and credibility of’ the evidence after drawing reasonable inferences from the evidence.” Id. We

measure the sufficiency of the evidence by the elements of the offense as defined by a

hypothetically correct jury charge. See Id. (citing Malik v. State, 953 S.W.2d 234, 240 (Tex.

Crim. ApP. 1 997)).

         As applicable here, a person commits an offense if he intentionally, knowingly,

recklessly, or with criminal negligence, by act or omission, engages in conduct that places a child

younger than 1 5 years in imminent danger of death, bodily injury, or physical or mental

impairment. Tux. PENAL CoDE ANN.        § 22.041(c) (West 2011). It is presumed that a person
engaged in such conduct “if the person manuflictured, possessed, or in any way introduced into

the body of any person the controlled substance methamphetamine in the presence of the child.”

id.   § 22.04lff-l)(1). “Imminent” means “ready to take place, near at hand, impending, hanging
threateningly over one’s head, menacingly near.” Garcia v. State, 367 S.W.3d 683, 689 (Tex.

Crim. App. 2012).

         The indictment alleged that Manning intentionally, knowingly, recklessly, and with

criminal negligence engaged in conduct placing P.M., a child younger than fifteen years of age,

in imminent danger of death, bodily, injury and physical and mental impairment by leaving

illegal drugs and by selling illegal drugs in the presence of the child and by having a firearm in

the presence of the child.

         Pursuant to a search warrant, police entered Manning’s one-bedroom apartment to search
tr contro led sstaiiees.     Inside, police found Manning. another adult male, and Maniiin’s

tour-year old child. Aeord ing to police.       Tanning was sitting at a table and ran to the bedroom

when poi ice entered the apartment.   Fhc other man was apparently knocked to the floor by the

door when police entered lie apartment.

        The child was sittinu in a chair within fifteen feet of the kitchen table. On the table.

police discovered a loaded handgun, cocaine, and marijuana. On a chair next to the table was

another loaded handgun. Inside a cabinet in the kitchen police discovered several tablets in pill

bottles that were later determined to contain methamphetarnine. The handguns were not secured

in any way. Police fhund other firearms in the bedroom.

        In Manning’s police interview, he admitted he lived at the apartment and admitted selling

cocaine and marijuana. hut denied knowledge of the ecstasy tablets found in the kitchen cabinet.

Manning said his son did not live at the apartment, but Manning had picked him up from school

the day of the arrest.

        Officer Steve Junker testified as an expert about drug distribution       Junker testified that

having a four-year old around drugs could he dangerous because the child could take the drugs

and overdose. He also testified that having unsecured, loaded firearms around a child could lead

to the child shooting himself or someone else. He explained there is a danger of drug houses

being robbed and the child could be caught   in   a shoot-out.

        Manning contends the evidence shows his        son   was never in imminent danger and that the

danger was at all times only potential. Manning asserts there is no evidence he left the child

alone in proximity to the drugs and firearms or that Manning was intoxicated or unable to

supervise the child.

        Manning testified he picked his   son    up   from   school. When they got to the apartment.
there were no drugs or firearms on the kitchen table, Manmng’s friend, Jerrod Patterson, was

there. Manning told his son to sit down and watch TV. Manning went to the restroom and when

he came out, the police entered the apartment.

       The Jury was entitled to credit the testimony of the police ofticers that cocaine and

marijuana were in plain view on the kitchen table along with loaded handguns on the table and

on a chair next to the table. The child was sitting approximately fifteen feet away from the table.

Looking at the evidence in the light most favorable to the verdict, a rational Jury could

reasonably conclude that leaving an unrestrained four-year old child in close proximity to loaded,

unsecured handguns, and to cocaine, marijuana, and methamphetamine placed the child in

imminent danger.    See Butler v. State, No. 14-09-00067-CR, 2010 WL 547055, at *4 (Tex.

App.—Houston [14th Dist.i Feb. 1 8, 2010, no pet.) (not designated fbr publication) (concluding

that near presence of narcotics to unrestrained children in vehicle and evidence that marijuana

was smoked inside the vehicle with children present was legally sufficient to support conviction).

       Considering all the evidence (including that summarized above) in the light most

favorable to the verdict, we conclude a rational trier of fact could have found Manning guilty of

the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319; Adames, 353 S.W.3d at

860. Thus, we overrule Manning’s sole issue.

       We note that Manning’s first name is misspelled in the judgment. During introductions

before voir dire, defendant and his counsel pointed out that his name was actually Patrick, not

Parick. There was evidence at trial that appellant’s name is Patrick, not Parick. The trial court

noted the name change on the docket sheet.

       We may modify the trial court’s judgment and affirm as modified.          TEX. R. App. P.

43.2(b); see also Bigley v. State, 865 S.W.2d 26, 27—28 (Tex. Crim. App. 1993); Asberrv v.




                                                 -4-
Siaw. 813 S.W.2d 526. 529     (rex. App. Dallas
                                          .•        1991, pet. red) (recognizing court’s authority

to correct clerical cmws contained in the judgment). Accordingly. we modify the trial court’s

judgment to reflect the correct spelling of appellant’s first name.

        We affirm the trial court’s judgment as modified.




                                                      J MOS



Do Not Publish
TEX. R. Art’. P. 47.2(b)
I 10867F1J05




                                                -5-
                                  (!tnirt til Appit1
                        _Fjf11i :E1iLrict ni    t; at UaIlaL.;

                                        JUDGMENT

PATRICK RASHAD MANNING,                            On Appeal from the Criminal District Court
Appellant                                          No. 2. Dallas County, Texas
                                                   Trial Court Cause No, F08-630l 1-I.
No. O5l 1MO867CR             V.                    Opinion delivered by Justice Moseley.
                                                   Justices Francis and Lang participating.
THE STATE OF TEXA S Appellee
                         ,




        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIEfl
as follows:

       Defendant’s name is modified to read “Patrick Rashad Manning.”

As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 26th day of March, 2013.




                                                  Jl\l \IOSI.[.IY
                                                  ii •S•F l( ‘1